UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7049



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JENNIFER ADKINS THOMAS,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CR-94-66-4, CA-98-114-4)


Submitted:   October 8, 1998                 Decided:   October 27, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jennifer Adkins Thomas, Appellant Pro Se. Harry Thomas Church,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

her motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court.   United   States   v.   Thomas,   Nos.   CR-94-66-4;   CA-98-114-4

(W.D.N.C. June 24, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                 DISMISSED




                                     2